FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARMEN SUAREZ-SMITH,                             No. 13-17654

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00201-GMN-
                                                 PAL
 v.

BAC HOME LOANS SERVICING, LP; et                 MEMORANDUM*
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Carmen Suarez-Smith appeals pro se from the district court’s judgment

dismissing her diversity action alleging state law foreclosure claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th

Cir. 1996). We affirm.

      Suarez-Smith fails to challenge the district court’s dismissal of her action for

failure to prosecute, and has therefore waived any such challenge. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”). Because Suarez-Smith’s

action was dismissed for failure to prosecute, we do not consider her challenges to

the district court’s interlocutory order dismissing her complaint with leave to

amend. See Al-Torki, 78 F.3d at 1386 (if the dismissal is for failure to prosecute,

interlocutory orders are not appealable regardless of whether the failure to

prosecute was purposeful or the result of negligence or mistake).

      AFFIRMED.




                                          2                                       13-17654